Citation Nr: 9925907	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
bilateral otitis media.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1981 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and May 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The April 1996 rating 
decision granted service connection for bilateral otitis 
media and right ear surgery secondary to perforated tympanic 
membrane both at a noncompensable evaluation from November 
1995.  A June 1996 rating decision continued as 
noncompensable the evaluation for service-connected bilateral 
otitis media.  The May 1998 rating decision denied service 
connection for bilateral hearing loss, secondary to acoustic 
trauma in service.

This case was previously before the Board in November 1997 
when it was remanded for additional medical evidence to 
include a VA examination.  The requested development has been 
completed and the Board now proceeds with the appeal.  

The Board notes that it has recharacterized the issue of 
entitlement to a compensable rating for the disability at 
issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Affairs (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was." Id. at 588, emphasis in the original.  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected disability, rather than 
as a disagreement with the original rating award for this 
disorder.  However, the RO issued an SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for this 
condition.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
initial compensable evaluation for service-connected 
bilateral otitis media.

2.  The veteran's service-connected otitis media is 
asymptomatic; his ears are clean and dry and his hearing 
normal.

3.  The veteran does not have bilateral sensorineural hearing 
loss that meets VA regulatory requirements for a current 
hearing loss disability.

4.  The veteran has not presented a plausible claim for 
service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral otitis media have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including § 4.7 
and Diagnostic Codes 6200, 6201 (1998).  

2.  The appellant has not presented a well-grounded claim for 
service connection for bilateral hearing loss, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Bilateral Otitis Media.

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his bilateral 
otitis media is more severe than currently evaluated is 
plausible.  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

"In every instance where the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1998).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Factual Background

The service medical records appear to be complete.  There is 
a pre-induction examination in March 1981.  In August 1981, 
the veteran complained of vomiting and light headedness since 
his ship was underway.  He was treated for seasickness with 
medication.  In September 1981, he complained of seasickness 
every time he was at sea.  He was referred to an ENT clinic 
for an evaluation for middle ear disease because his 
seasickness did not respond to therapy.  He was diagnosed 
with chronic otitis media in the right ear and temporarily 
removed from sea duty.

In January 1982, the veteran was evaluated for bilateral mild 
otitis media.  In June 1982, he again complained of 
seasickness, and indicated several episodes of vomiting.  He 
was treated with medication and told to document his 
seasickness episodes.  In September 1982, he again had 
seasickness, complaining of mild nausea which was 
successfully treated with a transdermal patch.

The service medical records also show treatment for recurrent 
bilateral otitis media.  A right tympanic membrane 
perforation was diagnosed and he underwent a right 
myringoplasty in April 1985.  A month later, the membrane was 
intact and his hearing was normal on audiological 
examination.  His hearing was also tested as normal on the 
separation examination in December 1988.  

In November 1989 the veteran was evaluated at a private 
hospital for complaints of pain in the left ear for the past 
week.  He had mild injection along the malleus with good 
movement.  There were no acute finding of bilateral ear 
problems.  In February 1990 he was seen on follow-up of left 
ear pain.  The assessment was otalgia vs. fibromyalgia and he 
was placed on ibuprofen on a trial basis.  Later in February 
1990, he continued to complain of earache in the left ear for 
the past month.  The report notes no hearing problems.  The 
diagnosis was questionable early otitis media.  In December 
1990, he continued to complain of ear pain.  He had been 
given Sudafed which had not helped the pain. 

In a January 1996 VA compensation and pension examination, 
the veteran's ears were described as "normal."  Following a 
remand by the Board in November 1997, the veteran was 
examined again by VA in January and February 1998.  In the 
January ear diseases examination, he stated that he had had a 
right earache one year previously and had seen a private 
physician who had prescribed antibiotic ear drops.  There 
were no further complications.  Currently, he complained of 
occasional pain in the right ear.  On physical examination, 
his ears were clear and dry.  His eardrums were intact but 
scarred.  There was no evidence of recent inflammation in 
either ear.  

In the February audiology examination, the veteran reported 
no recent or current ear problems.  He reported episodes of 
feeling off-balance everyday which lasted for a few minutes.  
Standard audiological testing was conducted; however, hearing 
was noted to be within normal limits.

In February, the veteran's medical records were reviewed by 
the examiner who conducted the January VA ear diseases 
examination.  In an addendum to that report he noted that an 
ENT examination in January 1996 showed the ears to be within 
normal limits and his hearing was normal.  His status was 
unchanged in September 1996.  "Reexaminations have failed to 
show the presence of otitis media, and it is not present at 
this time.  There appears to be no change since his last 
evaluation in January 1996."

Analysis

The veteran is currently rated under Diagnostic Code 6201 for 
otitis media, at a noncompensable evaluation, as well as 
Diagnostic Code 6211 for perforation of the tympanic membrane 
for which the Schedule only provides a zero percent rating.  
Otitis media is rated for loss of hearing under Diagnostic 
Code 6201.  Because audiological testing concluded that 
hearing was within normal limits (See Analysis under Part II, 
infra) a compensable evaluation is not warranted.  Under 
Diagnostic Code 6200, which also rates otitis media, a 
compensable or 10 percent evaluation is for otitis media 
during the continuance of the suppurative process.  VA 
examinations have failed to show the presence of otitis media 
in January 1996 shortly after filing his claim, and in 
January 1998.  During this period he related a single 
instance of right earache which was treated by a private 
physician with antibiotic ear drops.  There were no further 
complications.  Although records of this treatment have not 
been obtained, the Board concedes that it was an episode of 
otitis media.  The Board finds that the veteran's service-
connected otitis media is essentially asymptomatic.  The 
single flare up is insufficient to support a compensable 
evaluation for otitis media.  In this regard, the Board notes 
that there is no functional impairment shown by his service-
connected otitis media.

Compensable evaluations are possible under other diagnostic 
codes for disease of the ears involving labyrinthitis, 
Meniere's syndrome, loss of the auricle, skin growths of the 
ear, diseases of the auditory canal, and tinnitus resulting 
from trauma, however the medical evidence does not show that 
the veteran has been diagnosed with any of these disorders.  
See 38 C.F.R. § 4.87a, Diagnostic Codes 6204, 6205, 6207 
(1998).  The preponderance of the evidence is therefore 
against a higher evaluation for the veteran's bilateral 
otitis media at any time since his grant of service 
connection.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Service Connection for Bilateral Hearing Loss.

Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998). The law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  Establishing a well 
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the three elements.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Factual Background

In this case, the veteran is claiming that he has hearing 
loss as a result of exposure to noise from 5 inch guns during 
his service in the Coast Guard.  In February 1998, the 
veteran was afforded a VA audiology examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
20
LEFT
5
10
10
15
15

The examiner noted initial responses to pure tone stimuli in 
the right ear were 55-60 decibels poorer than those finally 
obtained after repeated reinstruction.  Responses to word 
recognition stimuli were atypical.  Finally, he wrote that 
"given the initial non-organic overlay, it is the opinion of 
this clinic that only pure tone results should be used to 
evaluate hearing loss."  The diagnosis was that "[h]earing 
is within normal limits for adjudication purposes."

Analysis

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998) ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

In this case the veteran's claim for service connection for 
hearing loss is not well grounded because he has presented no 
evidence of a current disability as defined under 38 C.F.R. 
§ 3.385.  None of thresholds from his most recent 
audiological examination is 40 decibels or greater, and none 
are 26 or greater.  The only other basis for a determination 
of a disability due to impaired hearing would be a speech 
recognition score of less than 94 percent.  The VA examiner 
was unable to obtain a speech recognition score because 
responses were noted to be atypical.

The veteran does not meet the first element required for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring forward evidence to render plausible the existence of 
the disability for which he is claiming service connection in 
order to establish a well grounded claim.  Until he does, the 
VA does not have the duty to assist him in developing facts 
pertinent to his claim, including assisting him by affording 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication."). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for bilateral hearing loss.  
Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if 
a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim for service connection for 
bilateral hearing loss well grounded.  See also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir 1997); Epps v. Brown, 9 Vet. 
App. 341 (1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral otitis media is denied.

Because it is not well grounded, the veteran's claim for 
service connection for bilateral hearing loss is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

